                                   1

                                   2

                                   3

                                   4
                                                                       UNITED STATES DISTRICT COURT
                                   5
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                                                             SAN JOSE DIVISION
                                   7

                                   8     PERSONALWEB TECHNOLOGIES LLC,
                                         et al.,                                           Case No. 5:13-cv-01356-EJD
                                   9
                                                        Plaintiffs,
                                  10                                                       REVISED PRETRIAL ORDER (JURY)
                                                 v.
                                  11                                                       Re: Dkt. No. 74
                                         FACEBOOK INC.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                              The above-entitled action is scheduled for a Pretrial Conference on Thursday, September
                                  14
                                       17, 2020 at 11:00 a.m. In addition, the parties shall appear telephonically for a status conference
                                  15
                                       on October 10, 2019 at 10:00 a.m. The parties are further instructed to file a Joint Status
                                  16
                                       Conference Statement no later than October 7, 2019.
                                  17
                                              IT IS HEREBY ORDERED that the following schedule shall apply to this case:
                                  18
                                        EVENT                                                         DATE
                                  19
                                        Fact Discovery Cutoff                                         December 20, 2019
                                  20
                                        Designation of Opening Experts with Reports                   January 24, 2020
                                  21

                                  22    Designation of Rebuttal Experts with Reports                  February 21, 2020

                                  23    Expert Discovery Cutoff                                       March 6, 2020
                                  24    Opening Briefs for Dispositive Motion Deadline                March 20, 2020
                                  25    (see Section IV and V of Standing Order for Civil Cases)

                                  26    Response Briefs for Dispositive Motion Deadline               May 1, 2020

                                  27

                                  28
                                                                                       1
                                       Case No.: 5:13-cv-01356-EJD
                                       PRETRIAL ORDER (JURY)
                                   1
                                           Reply Briefs for Dispositive Motion Deadline                  May 15, 2020
                                   2

                                   3       Hearing on Anticipated Dispositive Motion(s)                  9:00 a.m. on June 11, 2020
                                   4       Motions in Limine                                             August 27, 2020
                                   5
                                           Joint Final Pretrial Conference Statement and Exchange of     September 3, 2020
                                   6       Exhibits

                                   7       Voir Dire Questions, Proposed Jury Instructions,              September 7, 2020
                                           Oppositions to Motions in Limine and Proposed Jury
                                   8
                                           Verdict Forms
                                   9
                                           Final Pretrial Conference                                     11:00 a.m. on September 17, 2020
                                  10
                                           Trial Exhibits                                                September 22, 2020
                                  11

                                  12       Tentative Jury Trial1                                         September 29, 2020
Northern District of California
 United States District Court




                                  13
                                                 IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                  14
                                       Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial
                                  15
                                       submissions.
                                  16
                                                 All parties are expected to comply as directed above.
                                  17
                                                 IT IS SO ORDERED.
                                  18
                                       Dated: September 16, 2019                          ______________________________________
                                  19                                                      EDWARD J. DAVILA
                                                                                          United States District Judge
                                  20

                                  21

                                  22

                                  23
                                       1
                                  24      Jury trials are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                       Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                  25   commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                       confirmed at the Final Pretrial Conference.
                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                  27   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                       then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                  28   for Civil Cases.”
                                                                                       2
                                       Case No.: 5:13-cv-01356-EJD
                                       PRETRIAL ORDER (JURY)
